DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2001/0037156 A1 to Burstein et al. (Burstein).
Regarding at least claim 12



    PNG
    media_image1.png
    341
    354
    media_image1.png
    Greyscale

Burstein meets the limitations of a modular acetabular prosthesis comprising: an acetabular shell component (120) shaped to fit in a surgically-prepared acetabulum of a patient; and a liner component (130) secured to the acetabular shell component, the liner component, comprising: a semi-hemispherical metallic outer reinforcement layer (endoskeleton; 140) configured to engage a concave inner wall of the acetabular shell component, and a semi-hemispherical polymeric inner bearing layer (polymer layer; 160) molded to the metallic outer reinforcement layer (paragraph 0022 and fig. 1).
The examiner notes that the limitation regarding molding is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Regarding at least claim 15
Burstein also teaches the modular acetabular prosthesis of claim 12, wherein the metallic outer reinforcement layer comprises a concave inner wall having a porous surface to which the polymeric inner bearing layer is molded (paragraph 0033 discloses a porous coated surface to interlock the endoskeleton and the polymer layer).  
Regarding at least claim 17
Burstein also teaches the modular acetabular prosthesis of claim 15, wherein the porous surface is a coating on the metallic material (paragraph 0033 discloses that the porous coating is metallic).
Regarding at least claim 18
Burstein also teaches the modular acetabular prosthesis of claim 12, wherein the metallic outer reinforcement layer is constructed of at least one of titanium, cobalt chromium, stainless steel, or medium grade high strength steel (paragraph 0022 discloses bio-compatible metal including titanium).  
Regarding at least claim 19
Burstein also teaches a method for using a modular acetabular prosthesis in a hip arthroplasty surgical procedure comprising: implanting an acetabular shell component (120) into a surgically- prepared acetabulum of a patient (paragraph 0020 discloses fixing the convex surface of the shell to a surgically-prepared acetabulum); and securing, into the acetabular shell component, a liner component (130) that includes a semi-hemispherical polymeric inner bearing layer (160) that is at least partially encased in a semi-hemispherical metallic outer reinforcement layer (140) (paragraph 0022 and fig. 1).  
Regarding at least claim 20
Burstein teaches the method of claim 19, further comprising positioning a head of a femoral prosthesis to bear on the polymeric inner bearing layer of the liner component (paragraph 0022 discloses that the polymer layer forms a concave bearing surface which receives the ball-end of a stem).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burstein in view of US Patent Application Publication No. 2011/0153025 A1 to McMinn (McMinn).
Regarding at least claim 1
Burstein teaches a modular acetabular bearing assembly which minimizes or eliminates the production of wear debris resulting from relative motion at the interface between the acetabular shell and bearing insert portions of the modular acetabular bearing assembly (abstract). 

    PNG
    media_image1.png
    341
    354
    media_image1.png
    Greyscale

Burstein meets the limitations of an orthopaedic implant for use in a hip arthroplasty surgical procedure, comprising: a liner component (130) configured to be secured to an acetabular shell component (120), comprising: a semi-hemispherical metallic outer reinforcement layer (endoskeleton; 140), and a semi-hemispherical polymeric inner bearing layer (polymer layer; 160) molded to the metallic outer reinforcement layer (paragraph 0026 discloses molding the polymer layer to the endoskeleton), the polymeric inner bearing layer having a rim and a dome extending away from the rim (fig. 1 shows a rim and a dome).
The examiner notes that the limitation regarding molding is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
However, Burstein does not teach, wherein, at an apex of the dome, the thickness of the polymeric inner bearing layer is less than 4.0 millimeters. 
 McMinn teaches an acetabular cup comprising a metal outer shell (22) into which a polymer liner (24) is compression molded so as to mechanically attach the components together (paragraph 0322). McMinn also teaches designing a cup having a 1 mm thick metal shell and a 2 mm thick polymer liner (less than 4 mm), for the purpose of preserving as much bone as possible (paragraphs 0124-0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric inner bearing layer of Burstein, which aims to minimize wear that can lead to lysis of the surrounding bone, thereby preserving bone, by specifying that the thickness, at an apex of the dome, is less than 4.0 millimeters, in order to preserve as much bone as possible, as taught by McMinn.
Regarding at least claim 2
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. However, Burstein does not teach wherein, at the apex of the dome, the thickness of the polymeric inner bearing layer is less than 3.5 millimeters.  
 McMinn teaches an acetabular cup comprising a metal outer shell (22) into which a polymer liner (24) is compression molded so as to mechanically attach the components together (paragraph 0322). McMinn also teaches designing a cup having a 1 mm thick metal shell and a 2 mm thick polymer liner (less than 3.5 mm), for the purpose of preserving as much bone as possible (paragraphs 0124-0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric inner bearing layer of Burstein, which aims to minimize wear that can lead to lysis of the surrounding bone, thereby preserving bone, by specifying that the thickness, at an apex of the dome, is less than 3.5 millimeters, in order to preserve as much bone as possible, as taught by McMinn.
Regarding at least claim 3
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. However, Burstein does not teach wherein the metallic outer reinforcement layer has a thickness of approximately 0.5 millimeters.
 McMinn teaches an acetabular cup comprising a metal outer shell (22) into which a polymer liner (24) is compression molded so as to mechanically attach the components together (paragraph 0322). McMinn also teaches designing a cup having a 1 mm thick metal shell (approximately 0.5 mm) and a 2 mm thick polymer liner, for the purpose of preserving as much bone as possible (paragraphs 0124-0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric inner bearing layer of Burstein, which aims to minimize wear that can lead to lysis of the surrounding bone, thereby preserving bone, by specifying that the metallic outer reinforcement layer has a thickness of approximately 0.5 millimeters, in order to preserve as much bone as possible, as taught by McMinn, particularly since the term approximately is broad (see MPEP 2173.05b).
  Regarding at least claim 4
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches wherein the metallic outer reinforcement layer comprises a concave inner wall having a porous surface to which the polymeric inner bearing layer is molded (paragraph 0033 discloses a porous coating on the concave surface of the endoskeleton/metallic outer reinforcement layer 140 for locking to the polymer layer).
 Regarding at least claim 6
Burstein in view of McMinn teaches the orthopaedic implant of claim 4. Burstein also teaches wherein the porous surface is a coating on the metallic material (paragraph 0033 discloses that the porous layer is metallic).  
 Regarding at least claim 7
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches wherein the metallic outer reinforcement layer is constructed of at least one of titanium, cobalt chromium, stainless steel, or medium grade high strength steel (paragraph 0022 discloses bio-compatible metal, including titanium).
 Regarding at least claim 8
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches wherein the polymeric inner bearing layer is compression molded onto the semi-hemispherical outer reinforcement layer (paragraph 0032 discloses compression molding the bearing layer to the metal endoskeleton). 
The examiner notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
 Regarding at least claim 10
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches wherein the metallic outer reinforcement layer is configured to be taper fit to the acetabular shell component (paragraphs 0025 and 0027 disclose taper locking surfaces for connecting the shell to the bearing).  
 Regarding at least claim 11
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches wherein the polymeric inner bearing layer is configured to receive a head of a femoral prosthesis (paragraph 0022 discloses that the polymer layer receives the ball-end of a stem in the cavity).  
 Regarding at least claim 13
Burstein teaches the orthopaedic implant of claim 12. Burstein also teaches wherein: the polymeric inner bearing layer includes a rim and a dome extending away from the rim (shown in fig. 1). 
However, Burstein does no teach wherein, at an apex of the dome, the thickness of the polymeric inner bearing layer is less than 4.0 millimeters.
 McMinn teaches an acetabular cup comprising a metal outer shell (22) into which a polymer liner (24) is compression molded so as to mechanically attach the components together (paragraph 0322). McMinn also teaches designing a cup having a 1 mm thick metal shell and a 2 mm thick polymer liner (less than 4 mm), for the purpose of preserving as much bone as possible (paragraphs 0124-0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric inner bearing layer of Burstein, which aims to minimize wear that can lead to lysis of the surrounding bone, thereby preserving bone, by specifying that the thickness, at an apex of the dome, is less than 4.0 millimeters, in order to preserve as much bone as possible, as taught by McMinn.
 Regarding at least claim 14
Burstein teaches the modular acetabular prosthesis of claim 12. However, Burstein does not teach wherein the metallic outer reinforcement layer has a thickness of approximately 0.5 millimeters.
 McMinn teaches an acetabular cup comprising a metal outer shell (22) into which a polymer liner (24) is compression molded so as to mechanically attach the components together (paragraph 0322). McMinn also teaches designing a cup having a 1 mm thick metal shell (approximately 0.5 mm) and a 2 mm thick polymer liner, for the purpose of preserving as much bone as possible (paragraphs 0124-0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric inner bearing layer of Burstein, which aims to minimize wear that can lead to lysis of the surrounding bone, thereby preserving bone, by specifying that the metallic outer reinforcement layer has a thickness of approximately 0.5 millimeters, in order to preserve as much bone as possible, as taught by McMinn, particularly since the term approximately is broad (see MPEP 2173.05b). 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burstein in view of McMinn, as applied to claim 4, and further in view of US Patent Application Publication No. 2016/0015520 to Smith et al. (Smith) .
Burstein in view of McMinn teaches the orthopaedic implant of claim 4. However, Burstein in view of McMinn does not teach wherein the metallic outer reinforcement layer is 3D printed.  
Smith teaches an acetabular shell liner, and particularly to a reinforcing structure for a shell liner (paragraph 0001). Smith also teaches that the shell liner may be formed by 3D printing (paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the metallic outer reinforcement layer is 3D printed since this method is well known in the art for forming acetabular liners, as taught by Smith.
The examiner notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burstein in view of McMinn, as applied to claim 1, and further evidenced by US Patent Application Publication No. 2007/0142914 to Jones et al. (Jones).
Burstein in view of McMinn teaches the orthopaedic implant of claim 1. Burstein also teaches that the bearing layer and the endoskeleton are molded (paragraph 0026), particularly compression molded (paragraph 0032). However, Burstein in view of McMinn does not teach wherein the polymeric inner bearing layer is injection molded onto the metallic outer reinforcement layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the compression molding method taught by Burstein for injection molding, since both methods of molding are well known in the art, as evidenced by Jones (paragraph 0107) and the substitution of one known method for another would yield predictable results in this case. 
The examiner notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burstein, as applied to claim 15, and further in view of Smith.
Burstein teaches the orthopaedic implant of claim 15. However, Burstein in view of McMinn does not teach wherein the metallic outer reinforcement layer is 3D printed.  
Smith teaches an acetabular shell liner, and particularly to a reinforcing structure for a shell liner (paragraph 0001). Smith also teaches that the shell liner may be formed by 3D printing (paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the metallic outer reinforcement layer is 3D printed since this method is well known in the art for forming acetabular liners, as taught by Smith.
The examiner notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             

/YASHITA SHARMA/           Primary Examiner, Art Unit 3774